 1   Jahan C. Sagafi (Cal. Bar No. 224887)            Brian James Shearer*
     Rachel Dempsey (Cal. Bar No. 310424)             Craig L. Briskin*
 2   OUTTEN & GOLDEN LLP                              JUSTICE CATALYST LAW
 3   One California Street, 12th Floor                718 7th Street NW
     San Francisco, California 94111                  Washington, D.C. 20001
 4   Telephone: (415) 638-8800                        Telephone: (518) 732-6703
     Facsimile: (415) 638-8810                        brianshearer@justicecatalyst.org
 5   jsagafi@outtengolden.com                         cbriskin@justicecatalyst.org
     rdempsey@outtengolden.com
 6

 7   Ossai Miazad*                                    Benjamin D. Elga*
     Michael N. Litrownik*                            JUSTICE CATALYST LAW
 8   OUTTEN & GOLDEN LLP                              81 Prospect Street
     685 Third Avenue, 25th Floor                     Brooklyn, NY 11201
 9   New York, NY 10017                               Telephone: (518) 732-6703
     Telephone: (212) 245-1000                        belga@justicecatalyst.org
10
     Facsimile: (646) 509-2060
11   om@outtengolden.com
     mlitrownik@outtengolden.com
12
     *admitted pro hac vice
13
     Attorneys for Plaintiff and the Proposed Class
14

15

16                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
17                                 SAN FRANCISCO DIVISION
18   EDUARDO PEÑA, individually and on                 Case No. 19-cv-04065-MMC
     behalf of all others similarly situated,
19                                                     [PROPOSED] ORDER GRANTING
                           Plaintiff,                  PLAINTIFF’S ADMINISTRATIVE
20                                                     MOTION TO FILE UNDER SEAL
            v.
21
     WELLS FARGO BANK, N.A.,
22
                           Defendant.
23

24

25

26

27

28
                                                                             [PROPOSED] ORDER GRANTING
                                                                        ADMIN. MOTION TO FILE UNDER SEAL
                                                                                 CASE No. 19-CV-04065-MMC
 1          Having considered Plaintiff’s Administrative Motion to Seal Exhibits to and Portions of
 2   Plaintiffs’ Notice of Motion and Motion for Leave to File a Partial Motion for Reconsideration
 3
     Under Civil Local Rule 7-9, and Defendant Wells Fargo Bank’s Declaration under Civil Local
 4
     Rule 79-5(e)(1), the Court hereby grants Plaintiffs’ Administrative Motion.
 5
            IT IS HEREBY ORDERED THAT the following exhibits may be filed under seal:
 6

 7    Document                                               Sealable Portions
 8    Plaintiff’s Notice of Motion and Motion for Leave
      to File a Partial Motion for Reconsideration and       10:7-8; 10:12-16
 9    Memorandum of Points and Authorities
      Exhibit 3 to the Declaration of Michael N. Litrownik
10    in Support of Plaintiff’s Administrative Motion to     Entire document
      Seal
11
      Exhibit 4 to the Declaration of Michael N. Litrownik
      in Support of Plaintiff’s Administrative Motion to     Entire document
12
      Seal
13

14
     IT IS SO ORDERED.
15

16
      Dated: January __, 2020
17                                                 THE HONORABLE MAXINE M. CHESNEY
                                                     UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                                           [[PROPOSED] ORDER GRANTING
                                                                      ADMIN. MOTION TO FILE UNDER SEAL
                                                  1                            CASE NO. 19-CV-04065-MMC
